Loring, J.
. The only ground on which the plaintiff corporation contends that the case at bar does not come within Holmes v. Small, 157 Mass. 221, is that the guaranty in question, as matter of construction, is not an offer to “Messrs. Jordan, Marsh and Company.” Its contention is that, by reason of the words “at your house” in the body of the guaranty, the fact that the guaranty is addressed to “ Messrs. Jordan, Marsh & Company ” is overcome, and that, taking the guaranty as a whole, it should be construed to be an offer to the person or corporation who *165should be the proprietor of the Jordan Marsh Company store. We cannot adopt that construction of the guaranty.
We have examined the authorities cited by the plaintiff. They do not help it.

Judgment affirmed.